Citation Nr: 1821064	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

6.  Entitlement to a rating in excess of 30 percent for a heart disability prior to May 28, 2016 and in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 and December 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran presented sworn testimony during a video-conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to a rating in excess of 10 percent for a lumbar spine disability and entitlement to a rating for a heart disability in excess of 30 percent prior to May 28, 2016 and in excess of 60 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's tinea pedis of the right foot results in peeling skin and itch that cover less than five percent of the entire body and less than five percent of exposed areas affected, and the skin condition does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  The Veteran's sinusitis while requiring antibiotic treatment at times has not manifested in an incapacitating episode (i.e. requiring prescribed bed rest).

3.  For the entirety of the appeal period the evidence supports that the Veteran's hemorrhoids have manifested with large or thrombotic irreducible hemorrhoids, but without anemia or fissures.

4.  On May 2017, on the record at the video-conference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to service connection for a heart murmur was requested.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for tinea pedis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 510; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, DC 7813-7806 (2017).

2.  The criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 510; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, DC 6511 (2017).

3.  The criteria for a 10 percent disability rating, but no higher, for hemorrhoids have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 510; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, DC 7336 (2017).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a heart murmur by the Veteran (or his authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  VA provided adequate notice in a letter sent to the Veteran in September 2011 and October 2013.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in July 2010, March 2011, and June 2016.  The resulting reports describe the Veteran's appealed disabilities, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds the examination reports collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.



Rating Criteria for Tinea Pedis - Diagnostic Code 7813

The Veteran's skin disability is rated under 38 C.F.R. § 4.118, DC 7813.  Under this Code, dermatophytosis (including ringworm, tinea corporis, tinea capitis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2017).

The Veteran has no scarring or disfigurement of the head, face, or neck or scars that are painful and unstable.  Therefore, DCs 7800, 7801, 7802, 7804, and 7805 are not applicable. 

Under DC 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, DC 7806 (2017).

Merits

The Veteran's tine pedis is currently rated as noncompensable.  He contends that he is entitled to a higher disability rating for his right foot tinea pedis.  Upon review of the evidence, the Board finds that no increased rating is warranted.

Turning to the evidence, in his testimony the Veteran described the symptoms as having most of his right foot covered with scaly and itchy skin from halfway from his toes to his heel.  

The VA examinations from March 2011 and June 2016 both describe the Veteran's disability as involving 0 percent of exposed skin.  The March 2011 examination noted that the Veteran's skin disability covered 2.5 percent of the entire body, and in June 2016 the examiner noted that the skin condition was not visible on his body at the time of examination.  

Turning to the rating criteria, the Board notes that in order for the Veteran to receive a higher disability rating his disability would have to meet one of three criteria: (1) at least five percent, but less than 20 percent of the entire body would have this skin disability; (2) at least five percent but less than 20 percent of exposed areas affected; or (3) intermittent systemic therapy such as corticosteroid or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  In addressing these criteria the Board notes that the Veteran's skin disability has not manifested in the five percent affected requirement of total body or five percent exposed skin.  Likewise, neither examination noted that the Veteran's skin disability required systemic therapy. Systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at *9-10 (Fed. Cir. July 14, 2017).  Moreover, the Veteran in his testimony described only the use of salve and foot powder as treatment which he noted was ineffective.  But, he further testified that "I don't have an outbreak of the skin on it anymore but now anytime my foot is sweaty or hot I have a burning, itching sensation between my fourth and fifth toe."  

In sum, the evidence does not demonstrate that the Veteran's disability covers five percent of his exposed or total body area, and there is no evidence that the Veteran's skin disability has required the use of systemic therapy.  Considering the forgoing, the Board finds that the evidence does not support a higher disability for the Veteran's tinea pedis. 

Rating Criteria for Sinusitis - Diagnostic Code 6511

The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6511 (sinusitis, ethmoid, chronic).  Sinusitis is rated zero percent when detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511 (2017).

Merits

The Veteran's sinusitis is currently rated as noncompensable.  He contends that he is entitled to a higher disability rating for his sinusitis because he has taken antibiotic medication, at times has had partial nasal blockage which causes difficulty in breathing, and has milky film form around his nose.  He additionally testified that he has to use a nasal spray daily to treat the symptoms.  Upon review of the evidence, the Board finds that an increased rating is not warranted.

In making this determination, the Board notes that the Veteran was provided with VA examinations to assess the status of this disability in March 2011 and June 2016.  In the relevant portion, the March 2011 examiner noted that the Veteran had no surgery on his nose or sinuses, that he was no medication specifically for his nose or sinuses at the time, and his symptoms included some dull headaches as well as drainage and congestion.  In the June 2016 VA examination, the examiner noted only that the Veteran's sinusitis was detected only by imaging studies with no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.

The Veteran's VA treatment record include a April 2011 VA treatment note wherein a clinician reported that the Veteran's sinusitis should be treated with an additional week of antibiotics, a February 2012 VA treatment note where it was noted that the Veteran's sinusitis was clearing, a March 2013 VA treatment note wherein the Veteran reported lots of white mucus and treatment for antibiotic seven to nine months ago, and a November 2013 treatment note containing a reference to antibiotic treatment for the Veteran's chronic sinus problem.

The Board notes in order to justify a higher disability rating for sinusitis the evidence would have to support that the Veteran has either (1) two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks of antibiotic treatment) or (2) three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The Board finds that the evidence supports neither criteria.  First, the Veteran has not contended, nor does the evidence support, that his sinusitis has been incapacitating.  While there is evidence of antibiotic treatment namely in April 2011 and March 2013, there is no evidence that there was any prolonged treatment with antibiotics twice a year.   

Second, the Board notes that the Veteran in his August 2016 correspondence contended that he has headaches pain and purulent discharge, and while finding the Veteran's statement about headaches and discharge are credible, the record does not support that these issues have occurred at the three times a year frequency required to warrant a higher disability rating.  In the Veteran's correspondence he writes that he has these symptoms without detailing the frequency, and in his May 2017 testimony he described only the foul odor in his nose "once in a while." Thus, the evidence does not support a higher rating based on non-incapacitating episodes.

In sum, the Board finds that there is insufficient evidence to support a higher disability rating for the Veteran's sinusitis.  Although there was period of antibiotic treatment and periods of purulent discharge or crusting with headaches and pain, the evidence does not show that these periods occurred with sufficient frequency to satisfy the rating criteria for an increased evaluation.  Therefore, the Board finds that the evidence does not support a higher disability rating.

Rating Criteria for Hemorrhoids - Diagnostic Code 7336

Under Diagnostic Code 7336, a 10 percent is assigned for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

Merits

The Veteran contends that he is entitled to a higher disability rating because he has bleeding from his rectum with associated burning and itching sensation relieved by using medicated pads.  He states that he also uses salt baths and suppositories but still cannot reduce the size of the hemorrhoids.  Upon review, the Board finds that the evidence supports an increased rating of 10 percent for the Veteran's hemorrhoids.

In support of this decision, the Board finds that the Veteran is credible in his description on the recurrence of his hemorrhoids and the Board finds him competent to report the frequency of their recurrences.  The Veteran's testimony is also corroborated by his April 2013 private medical record which indicates that the Veteran's hemorrhoids were large and recurrent.  The June 2016 VA examiner noted that the Veteran's hemorrhoids were external with small to moderate size, and did not comment on the recurrence of the hemorrhoids outside of restating the Veteran's position as laid out in his testimony above.  The Board in examining this evidence finds that the both the medical records from 2013 and 2016 and his credible testimony establish the severity and frequency of the Veteran's hemorrhoids, and the symptoms more nearly approximate the 10 percent rating criteria which requires the hemorrhoids to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.   

Turning to the 20 percent rating, the Board finds that the evidence does not support a higher rating beyond the 10 percent now awarded.  The 20 percent rating requires persistent bleeding and with secondary anemia, or with fissures.  The Veteran has demonstrated that he has bleeding from his rectum and this is well documented through the file; however, there is no evidence that the Veteran has secondary anemia from this persistent bleeding.  The Board also notes that the evidence does not support that the Veteran symptoms include anal fissures as required for a 20 percent rating.  The Board notes that instead the Veteran has been diagnosed with a fistula in his rectum as documented most recently in the June 2016 VA examination.  This fistula was noted by the June 2016 VA examiner to responsible for the Veteran's anal leakage.  The Board notes that the Veteran is already being separately compensated for the anal leakage under 38 C.F.R. § 4.114, Diagnostic Code 7332, at a 10 percent disability level.  

The Board also notes that in terms of a higher rating under Diagnostic Code 7332, the evidence does not indicate that the Veteran's symptoms include involuntary bowel movements as required for a higher rating.  While the Veteran testified that he wear pads nearly constantly, he attributed this to symptoms surrounding his hemorrhoids and bleeding, and not involuntary bowel movements.  Moreover, the record does not contain any evidence of the Veteran suffering from involuntary bowel movements, but instead supports the Veteran's current separate 10 percent rating of constant slight, or occasional moderate anal leakage.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (10 percent rating requires constant slight, or occasional moderate leakage).

In sum, the evidence supports a 10 percent rating, but no higher, for the Veteran's hemorrhoids for the entirety of the appeal period under Diagnostic Code 7336, and  a 10 percent rating, but no higher, under  Diagnostic Code 7332.

-Withdrawn-
Service Connection Heart Murmur

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative on the record at a hearing or in writing. 38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for service connection for a heart murmur on the record at his hearing; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for this issue and the appeal as to this issue is therefore dismissed.


ORDER

Entitlement to a compensable rating for tinea pedis is denied.

Entitlement to a compensable rating for sinusitis is denied.

Entitlement to a disability rating of 10 percent for hemorrhoids is granted for the entire period on appeal, subject to laws and regulations governing the award of monetary benefits.

The claim of entitlement to service connection for a heart murmur is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for an increased rating in excess of 10 percent for his lower back disability and an increased rating in excess of 30 percent until May 28, 2016 and in excess of 60 percent thereafter for a heart disability.

- Lower Back & Heart Disability-
New VA Examination

The Veteran in his May 2017 testimony detailed that his back and heart disabilities have worsened since his June 2016 VA examination.  He testified in the relevant portion that he now has flare-ups every day.  As a result, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back and heart disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Columbia, South Carolina VAMC and all associated outpatient center and clinics.  In particular, the AOJ should update VA treatment records from June 2016 to present.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examinations to determine the severity of his low back and heart disabilities.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A). Determine the nature and severity of the Veteran's heart disease.  A stress test should be provided to the Veteran to determine his current METs, if a test cannot be accomplished a rationale should accompany such a decision, and an estimated METs level should be provided.

(B). Determine the nature and severity of the Veteran's low back disability.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for joint in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinion provided should be accompanied by supporting rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


